UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2010 CENTRAL VIRGINIA BANKSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 000-24002 (Commission File Number) 54-1467806 (IRS Employer Identification No.) 2036 New Dorset Road, P. O. Box 39 Powhatan, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(804) 403-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Central Virginia Bankshares, Inc. (the “Company”) held its Annual Meeting of Shareholders on June 23, 2010 (the “Annual Meeting”).At the Annual Meeting, the shareholders of the Company elected three directors to serve for three-year terms, ratified the appointment of Yount, Hyde & Barbour, P.C. as the Company’s independent auditors for 2010, approved an advisory proposal regarding the compensation of executive officers and approved an amendment and restatement of the Company’s Articles of Incorporation to increase the authorized number of shares of common stock from 6,000,000 to 30,000,000 shares.No vote was taken on the proposal to adjourn the meeting to allow further time for solicitation of proxies because the amendment and restatement of the Company’s Articles of Incorporation was approved and adjournment was therefore unnecessary.The voting results for each proposal voted on are as follows: 1. To elect three directors to serve for terms of three years each expiring at the 2013 annual meeting of shareholders: For Withheld Broker Non-Vote Kemper W. Baker John B. Larus James T. Napier 2. To ratify the appointment of Yount, Hyde & Barbour, P.C., an independent registered public accounting firm, to serve as the Company’s independent auditors for the year ending December 31, 2010: For Against Abstain 3. To approve the following advisory (non-binding) proposal: RESOLVED, that the shareholders approve the compensation of executive officers as disclosed in the proxy statement pursuant to the rules of the Securities and Exchange Commission. For Against Abstain 4. To approve the proposed amendment and restatement of the Company’s Articles of Incorporation to increase the authorized number of shares of common stock from 6,000,000 to 30,000,000: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VIRGINIA BANKSHARES, INC. (Registrant) Date: June 28, 2010 By: /s/ Charles F. Catlett, III Charles F. Catlett, III Senior Vice President and Chief Financial Officer
